May 18, 2015


Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-15-00066-CR, D-1-DC- 13-300338
    Shawn Danene Harty v. State


Dear Mr. Kyle,

I am writing to inform you that in the above-entitled cause, Mr. Morgan is hired to handle her
appeal. As of today’s date, the record has not been requested to be prepared for the appeal, nor
has payment arrangements been made for any such preparation of the record. I did receive a
note on my desk from a different attorney requesting an estimate for the preparation of the
record, and I sent the estimate to him, but I never heard back from him.

Thank you for your time and attention to this matter. If you have any questions, please feel free
to call me at 512-854-9315 or by email at Kimberly.lee@traviscountytx.gov.


Sincerely,

Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315